t c memo united_states tax_court hugh wilkinson and evelyn wilkinson petitioners v commissioner of internal revenue respondent docket no filed date h and w ps filed their and federal_income_tax returns on date reporting large amounts of taxable_income h claimed that he failed to file timely returns because he had emotional problems w claimed that she was not required to file returns because she earned no income on their federal_income_tax return ps reported that they had a dollar_figure short-term_capital_loss that could be carried over from to on their return they reported and deducted the carryover as dollar_figure r mailed a notice_of_deficiency to ps on date held the period of limitations for assessment of tax did not expire before r issued the notice_of_deficiency held further ps are liable for the deficiency determined by r for held further ps are not liable for an addition_to_tax for fraud under sec_6653 i r c for or an addition_to_tax for fraudulent_failure_to_file under sec_6651 i r c for held further ps are liable for an addition_to_tax for failure_to_file timely returns under sec_6651 i r c for and held further ps are liable for an addition_to_tax for failure to pay estimated_taxes under sec_6654 i r c for and held further w does not qualify for innocent spouse relief under sec_6013 i r c ismael gonzalez for petitioner hugh wilkinson melvin duke for petitioner evelyn wilkinson theresa g mcqueeney for respondent memorandum findings_of_fact and opinion laro judge hugh wilkinson dr wilkinson and evelyn wilkinson mrs wilkinson petitioned the court to redetermine respondent's determination with respect to their through taxable years respondent determined and reflected in a notice_of_deficiency dated date the following deficiency additions to tax and penalties year deficiency additions to tax penalties sec_6651 sec sec_6661 sec_6653 --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- big_number --- --- --- dollar_figure big_number respondent also determined in the alternative that petitioners are liable for additions to their through taxes under sec_6651 and sec_6654 respondent conceded in the answer that petitioners are not liable for the addition_to_tax under sec_6661 or the penalties under sec_6662 following this concession and a ruling by the court as to the only issues left to decide are whether the period of limitations for assessment of tax for and expired before respondent issued the notice_of_deficiency to petitioners we hold it did not whether petitioners are liable for the deficiency determined by respondent in petitioners' income_tax due to unreported income we hold they are whether petitioners are liable for the addition_to_tax for fraud under sec_6653 for and the addition_to_tax for fraudulent_failure_to_file under sec_6651 for we hold they are not whether petitioners are liable for additions to tax for failing to timely file their and returns under sec_6651 we hold they are whether petitioners are liable for additions to tax for failing to pay estimated_taxes under sec_6654 for and we hold they are whether mrs wilkinson is an innocent spouse under sec_6013 for either of the years in issue we hold she is not unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations and exhibits submitted therewith are incorporated herein by this reference petitioners resided in westbury new york when they petitioned the court personal background dr wilkinson graduated cum laude from howard university in and received his medical degree from howard university medical school in he became board certified as an obstetrician gynecologist in during the years in issue dr wilkinson held three employment positions where he maintained professional relationships with his colleagues and approximately big_number patients primarily he was a full-time self-employed physician specializing in obstetrics and gynecology with a medical practice located in brooklyn new york additionally he worked part time for new york city health hospitals at kings county abortion unit he also worked part time as an associate director for wykoff heights mrs wilkinson received a bachelor of science degree in nursing from city college and became a registered nurse in since that time she has been employed sporadically in she worked for months as a registered nurse in she worked days a week at dr wilkinson's medical practice as a registered nurse she knew that dr wilkinson was working and making money during this time and did not believe that he hid money from her during the years in issue she used dr wilkinson's income to buy things that benefited her and the family as well as to vacation in florida in date dr wilkinson had gall bladder surgery he did not resume working until date other than the gall bladder surgery dr wilkinson did not have any other serious physical illnesses during the years in issue dr wilkinson did not undergo psychiatric evaluation during the years in issue he saw dr coleman a psychiatrist approximately years after the last year in issue for symptoms of depression dr coleman treated dr wilkinson from date through date approximately three times a month dr coleman opined that dr wilkinson suffered during the relevant years from a personality disorder known as double depression and that a symptom of this disorder is a neglect of responsibility such as failing to file tax returns preparation of federal_income_tax returns petitioners retained an accounting firm named thompson co to perform accounting work for and and petitioners provided thompson co with all necessary information to prepare petitioners' and federal_income_tax returns on date thompson co prepared a federal_income_tax return for petitioners listing dollar_figure as their adjusted_gross_income petitioners refused to file this return believing it to be incorrect because it understated their income later thompson co prepared a return for petitioners listing their income at dollar_figure petitioners refused to file this return again believing the reported income was understated thompson co calculated petitioners' tax at dollar_figure per quarter and advised them to pay estimated_taxes of dollar_figure during the summer of petitioners dismissed thompson co claiming that the firm underreported petitioners' income in or about date petitioners hired another accounting firm named frumkin lukin to provide accounting services to dr wilkinson's medical practice and to prepare petitioners' federal_income_tax returns for the years in issue petitioners filed their and federal_income_tax returns prepared by frumkin lukin on date petitioners reported that dr wilkinson's medical practice realized gross_income of dollar_figure during and dollar_figure during and that after subtracting payments of withholding and estimated_tax petitioners owed taxes in the amounts of dollar_figure for and dollar_figure for on petitioners' federal_income_tax return they reported a dollar_figure short-term_capital_loss to be carried over to dollar_figure of estimated_tax payments and dollar_figure of tax withheld on their federal_income_tax return petitioners deducted a dollar_figure short-term_capital_loss carryover from and reported dollar_figure of estimated_tax payments and dollar_figure of tax withheld both petitioners signed the returns mrs wilkinson claims that she did not read the returns before signing them but concedes that she could have read the returns before she signed them petitioners have a history of filing delinquent tax returns and paying late any_tax that is due with respect thereto petitioners filed their return in date and paid the balance of the tax in date petitioners filed their return in date paying the balance of the tax due in date petitioners filed their return in date paying the balance of the tax due in date dr wilkinson's criminal plea on or about date a misdemeanor information was filed against dr wilkinson charging him with violating sec_7203 by willfully failing to file timely federal_income_tax returns for through on date dr wilkinson pled guilty to violating sec_7203 for this discrepancy accounts for the dollar_figure deficiency in the tax_year the other two counts were dismissed dr wilkinson was sentenced to years of probation and months of electronic home detention and he was fined dollar_figure opinion a period of limitations petitioners allege in their petition that respondent is time barred from assessing or collecting a deficiency or an addition thereto for or we disagree with petitioners that such an assessment or collection by respondent is time barred the commissioner generally must assess tax against an individual within years of the later of the due_date or the filing_date of his or her return sec_6501 and b 101_tc_374 affd without published opinion 40_f3d_385 5th cir given that petitioners filed their and federal_income_tax returns after their due dates the 3-year period commences on the date of filing ie date see korshin v commissioner tcmemo_1995_46 affd 91_f3d_670 4th cir because respondent issued the notice for the years in issue on date which is within years of the filing_date it is timely b unreported income petitioners apparently agree they have not further argued this issue in their brief respondent determined that petitioners underpaid their income_tax by dollar_figure the underpayment was attributable to the overstated short-term_capital_loss carryover reported and deducted on their tax_return petitioners did not present any evidence at trial and did not argue in their brief that respondent's determination of the dollar_figure deficiency is incorrect we therefore sustain respondent's determination of this deficiency rule a 290_us_111 85_f3d_950 2d cir affg tcmemo_1995_128 c and additions to tax for fraud respondent argues that petitioners are liable for the additions to tax for fraud under sec_6653 for and sec_6651 for for returns the due_date for which is after date determined without regard to extensions but before date sec_6653 imposes an addition_to_tax equal to percent of the portion of an underpayment that is due to fraud in the case of returns the due_date for which is after date determined without regard to extensions sec_6651 imposes an addition_to_tax where a failure_to_file a return is fraudulent because both provisions are analyzed similarly as to the determination of fraudulent intent we consolidate our discussion of the fraud determinations 102_tc_632 the additions to tax for fraud are civil sanctions provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 fraud is defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 94_tc_316 92_tc_661 sec_7454 provides in pertinent part that in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent to evade tax the burden_of_proof in respect of such issue shall be upon the secretary furthermore rule b requires that this burden be carried by clear_and_convincing evidence 84_tc_405 under sec_6653 the fraud addition is imposed where there is an underpayment_of_tax required to be shown on the return that is due to fraud once an underpayment_of_tax has been established fraud is shown by proof that the taxpayer intended to conceal mislead or otherwise prevent the collection of his or her taxes 317_us_492 899_f2d_164 2d cir 398_f2d_1002 3d cir 80_tc_1111 under sec_6651 a fraud addition is imposed if any failure_to_file a return is fraudulent sec_6653 addition for underpayment_of_tax for to impose liability under sec_6653 respondent must first prove that there has been an underpayment of taxes for the year in issue 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 sec_6653 defines underpayment as a deficiency as defined in sec_6211 except that for this purpose sec_6653 provides that the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return because petitioners did not file their federal_income_tax return until date there is deemed to be an underpayment_of_tax for equal to the amount reported as due on their delinquent_return in this situation a taxpayer will automatically create an 'underpayment' in the amount of the correct_tax simply because he or she files an untimely return 92_tc_342 affd 898_f2d_50 5th cir fraudulent intent under sec_6653 and sec_6651 respondent must show that petitioners intended to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra pincite 394_f2d_366 5th cir affg tcmemo_1966_81 rowlee v commissioner supra pincite because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts spies v united_states supra pincite 79_tc_995 affd 748_f2d_331 6th cir collins v commissioner tcmemo_1994_409 courts have relied on a number of indicia of fraud in deciding sec_6653 and sec_6651 cases indicia of fraud include understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments 91_tc_874 these badges_of_fraud are nonexclusive 99_tc_202 the taxpayer's education and business background are also relevant to the determination of fraud see wheadon v commissioner tcmemo_1992_633 we turn to the indicia of fraud that are relevant to the instant case respondent presented evidence on the presence of several indicia of fraud among other things respondent claims that the following indicia clearly and convincingly establish fraud dr wilkinson's conviction under sec_7203 petitioners' understatement of income petitioners' failure to make estimated_tax payments petitioners' failure_to_file tax returns and petitioners' failure to cooperate with tax authorities first respondent argues that dr wilkinson's conviction for violating sec_7203 is evidence of fraud citing castillo v commissioner supra pincite respondent also argues that dr wilkinson is collaterally estopped from denying that he willfully failed to file his return it is well settled that a taxpayer's conviction under sec_7203 for a given year conclusively establishes the willfulness of that taxpayer's failure_to_file returns id however willful failure_to_file even over an extended period of time does not conclusively establish the fraudulent intent required under sec_6653 and sec_6651 75_tc_1 see also sarcone v commissioner tcmemo_1985_548 an intent to evade taxes is not an element of sec_7203 that section may be violated by the willful failure to pay a tax file a return maintain records or supply information although dr wilkinson's conviction under sec_7203 collaterally estops him from denying that he willfully failed to file his return it does not bar him from arguing that his failure was without fraudulent intent the conviction under sec_7203 only provides some evidence of fraud as to the tax_year it does not conclusively establish fraud for that year furthermore dr wilkinson's conviction for the return does not establish fraud as to the return second respondent argues that petitioners' understatement of income is evidence of fraud respondent points to the fact that petitioners failed to report in a timely manner schedule c gross_income for and in the amounts of dollar_figure and dollar_figure respectively we do not find this fact dispositive petitioners did file their tax returns even if they did so delinquently except for the capital_loss_carryover respondent made no adjustments to the amounts reported on those returns petitioners also did not attempt to conceal assets they did not earn any income from illegal activities and they did not have substantial dealings in cash these facts weaken respondent's argument as to this indicium of fraud third respondent argues that petitioners' failure to pay estimated_taxes equal to their and tax_liabilities is evidence of fraud we disagree under the facts herein we do not give much weight to the fact that petitioners failed to make timely estimated_tax payments equal to their tax_liabilities as a point of fact petitioners made estimated_tax payments for and totaling dollar_figure and dollar_figure respectively it is also relevant that petitioners reported but failed to pay a balance due of dollar_figure on their form_4868 application_for automatic_extension of time to file u s individual income_tax returns the court questions why petitioners would have reported a dollar_figure tax_liability if it was indeed their intent to evade taxes fourth respondent argues that petitioners' failure_to_file timely returns combined with their knowledge of a duty to file is evidence of fraud in essence respondent argues that petitioners originally failed to file their and tax returns with fraudulent intent and that the subsequent delinquent filing was made only after petitioners became aware of respondent's investigation respondent cites blackwell v commissioner tcmemo_1965_252 and niedringhaus v commissioner supra pincite for the proposition that the later filing of delinquent returns does not absolve a taxpayer of his antecedent fraud in niedringhaus fraudulent intent was found where the taxpayers filed their delinquent returns only after notification of pending civil and criminal investigations although it is true that petitioners failed to file timely tax returns this action is consistent with petitioners' prior actions petitioners have historically filed delinquent returns opting to satisfy their tax_liability with payments that include interest additions to tax and or penalties it is also important that the record shows no affirmative acts of concealment such as filing false information see 763_f2d_1139 10th cir affg tcmemo_1984_152 and finally respondent argues that petitioners' failure to cooperate with tax authorities is evidence of fraud we disagree although there is some evidence that dr wilkinson was not fully accurate in responding to questions posed by respondent's agent we do not find that these inaccuracies were the product of an intent to conceal income from respondent or otherwise evade income taxes we hold that respondent has failed to prove by clear_and_convincing evidence that petitioners fraudulently failed to file their and tax returns by intending to conceal mislead or otherwise prevent the collection of the tax see stoltzfus v united_states f 2d pincite webb v commissioner f 2d pincite we hold for petitioners on this issue d failure_to_file timely under sec_6651 respondent asserts in the alternative that petitioners are liable for the sec_6651 addition_to_tax for their failure_to_file timely and federal_income_tax returns pursuant to sec_6651 where a taxpayer fails to file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate the addition_to_tax is mandatory unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 to establish reasonable_cause the taxpayer must demonstrate that he or she exercised ordinary business care and prudence and was nonetheless unable to file a return on time sec_301 c proced admin regs see spencer v commissioner tcmemo_1994_531 a finding of reasonable_cause negates willful neglect which has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 whether reasonable_cause and lack of willful neglect exist is a question of fact and the burden of establishing these facts is on the taxpayer rule a dr wilkinson contends that his underlying emotional disturbance constitutes reasonable_cause and negates a finding of willful neglect at trial dr wilkinson presented evidence that during the relevant time period he suffered and continues to suffer from chronic dysphoria a mild form of depression and a we focus on dr wilkinson's reasonable_cause argument as to petitioners are collaterally estopped from denying that dr wilkinson willfully failed to file a return for because of dr wilkinson's conviction under sec_7203 for 84_tc_405 non-specific personality disorder encompassing elements of avoidant dependant and obsessive compulsive personality disorders resulting in his recurrent victimization at the hands of others low self-esteem social and financial naivete perfectionism and rigidity incapacity on the part of a taxpayer due to mental or physical illness can establish reasonable_cause for failure_to_file timely returns united_states v boyle supra pincite n 16_tc_893 however a mental or emotional disorder does not excuse a failure_to_file timely returns unless it is shown that the disorder rendered the taxpayer incapable of exercising ordinary business care and prudence during the period in which the failure_to_file continued bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir conley v commissioner tcmemo_1992_215 moreover a taxpayer's selective inability to meet his or her tax obligations when he or she can carry on normal activities does not excuse a late filing see 95_tc_98 we are not convinced that dr wilkinson's psychological state during the relevant time provided reasonable_cause for his untimely filings dr wilkinson headed up a thriving medical practice throughout despite his alleged depression dr wilkinson continued to attend to patients and perform various medical procedures from to dr wilkinson employed the accounting firm of thompson co to prepare among other things his federal_income_tax returns in dr wilkinson dismissed thompson co from their accounting duties and hired frumkin lukin to provide accounting services to his medical practice and to prepare tax returns for the years in issue these actions demonstrate dr wilkinson's ability to function in his chosen profession his business acumen and his ability to exercise ordinary business care and prudence moreover petitioners' history of filing untimely returns establishes a pattern of behavior seemingly unrelated to dr wilkinson's claimed mental illness we conclude that petitioners are liable for the sec_6651 addition_to_tax for and petitioners failed to file timely tax returns for and and have failed to carry their burden_of_proof on the issues of reasonable_cause and willful neglect for those years e failure to pay estimated_taxes under sec_6654 respondent determined additions to petitioners' and taxes under sec_6654 for underpayment of estimated federal_income_tax an addition_to_tax under sec_6654 is mandatory absent the application of one of the exceptions contained in that section recklitis v commissioner t c pincite we find that none of the exceptions apply thus we hold against petitioners on this issue f innocent spouse relief because the court finds petitioners liable for the dollar_figure deficiency and the additions to tax under sec_6651 and sec_6654 we must address mrs wilkinson's argument that she is an innocent spouse under sec_6013 mrs wilkinson claims that she neither knew nor had reason to know of the unreported income or the untimeliness of the returns spouses are generally jointly and severally liable for the tax due on a joint federal_income_tax return sec_6013 53_f3d_523 2d cir affg in part and revg and remanding in part tcmemo_1993_549 992_f2d_1256 2d cir affg tcmemo_1992_228 this is so regardless of the source of the income or of the fact that one spouse may be far less informed about the contents of the return than the other 103_tc_111 57_tc_373 a spouse may obtain limited relief from joint_and_several_liability pursuant to sec_6013 the innocent spouse provision of sec_6013 relieves a spouse of joint federal_income_tax liability if each of the following four requirements is met a joint federal_income_tax return was filed by the as a threshold argument mrs wilkinson claims that she cannot be held liable for the additions to tax because she did not have any independent income for the years in issue and had no duty to file a federal_income_tax return we disagree it is undisputed that joint returns were filed for the years in issue spouses there is a substantial tax understatement attributable to grossly_erroneous_items of the other spouse in signing the return the claimed innocent spouse did not know and had no reason to know of the substantial tax understatement and taking into account all the facts and circumstances it would be inequitable to hold the claimed innocent spouse liable for the deficiency attributable to the tax understatements sec_6013 mrs wilkinson bears the burden of proving that each of these requirements is satisfied and her failure to satisfy any one of these requirements precludes innocent spouse relief rule a friedman v commissioner supra pincite 59_f3d_374 2d cir affg tcmemo_1993_390 in this case we focus on the second prong of the analysis in order for a taxpayer to qualify as an innocent spouse there must be a substantial tax understatement which is attributable to grossly_erroneous_items of the other spouse substantial_understatement is defined as any understatement as defined in sec_6662 which exceeds dollar_figure sec_6013 referencing sec_6662 understatement is defined as the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed which is shown on the return as a threshold matter the innocent spouse defense is not available to mrs wilkinson because there is no substantial tax understatement for either or there was no deficiency for and the deficiency was a mere dollar_figure to meet the aforementioned definition the understatement must exceed dollar_figure and it does not we find that mrs wilkinson is jointly and severally liable for the deficiency and for the additions to tax pursuant to sec_6651 and sec_6654 we have considered all arguments made by the parties for holdings contrary to those set forth above and to the extent not discussed above find them to be unpersuasive irrelevant or without merit to reflect the foregoing decision will be entered for respondent in the amount of the deficiency and the additions to tax under sec_6651 and sec_6654
